Citation Nr: 0906844	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for status-post 
right clavicle fracture.

2.  Entitlement to a compensable evaluation for status-post 
left clavicle fracture.

3.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1959 to 
April 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

With respect to the issues of entitlement to compensable 
evaluations for right and left clavicle fractures, although 
substantial development has taken already been conducted, 
additional development is required because the medical 
evidence of record is inadequate upon which to base a 
decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) 
(noting that remand may be required if record before the 
Board contains insufficient medical information).

At an August 2004 VA examination, the diagnoses were 
bilateral osteoarthritis of the shoulders, consistent with 
age, and status-post right and left clavicle fractures with 
no objective evidence of residuals.  At an October 2006 VA 
examination, the diagnosis was no evidence of a problem from 
the resolved bilateral clavicle fractures.  The examiner 
found that the bilateral shoulder complaints were separate 
and distinct problems that were not related to the clavicle 
fractures.  But in a November 2007 letter, the veteran's 
treating private physician opined that the past clavicle 
fractures were connected to the veteran's current shoulder 
pain and disabilities.  
In February 2008, the Board remanded this appeal for an 
additional VA examination.  The Board specifically requested 
that the VA examiner provide an opinion regarding whether the 
service-connected right and left clavicle disorders caused 
any of the bilateral shoulder complaints or disabilities, 
including but not limited to, degenerative arthritis.  At the 
July 2008 VA examination, the examiner opined that the 
clavicle fractures could not be related to degenerative 
arthritis of the shoulders and that the examiner did not see 
any correlation whatsoever.  

Thus, although the 2008 VA examiner addressed whether the 
veteran's bilateral clavicle fractures caused bilateral 
shoulder degenerative arthritis, the examiner did not address 
whether the bilateral clavicle fractures caused any of the 
veteran's shoulder complaints or symptomatology, to include 
pain, limitation of motion, popping, and cracking.  Because 
this is not substantial compliance with the February 2008 
Board remand, an additional remand is required.  See D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there 
must be substantial compliance with the terms of a Board 
remand); see also Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a Board remand confers upon the 
appellant the right to compliance with that order).  
Additionally, the examination is inadequate because the 
examiner did not provide any supporting clinical evidence or 
rationale for the provided opinion.  See 38 C.F.R. § 4.2 
(2008) (providing that where an examination report does not 
contain sufficient detail, it is inadequate for evaluation 
purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (noting that a medical examination report 
must contain clear conclusions with supporting data and a 
reasoned medical explanation connecting the two); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the 
Board can consider and weigh against contrary opinions).  
Accordingly, remand is required.

With respect to the issue of entitlement to a 10 percent 
evaluation for multiple noncompensable evaluations for 
service-connected disabilities, remand is required because 
the claim is inextricably intertwined with the claims for 
entitlement to compensable evaluations for right and left 
clavicle disorders.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (holding that issues are inextricably 
intertwined and must be considered together when a decision 
concerning one could have a significant impact on the other).  
If compensable evaluations are granted, this claim becomes 
moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993) 
(noting that once a compensable evaluation has been awarded, 
an evaluation under 38 C.F.R. § 3.324 is no longer 
warranted).  Accordingly, remand is required for 
readjudication after a readjudication of the veteran's claims 
for compensable evaluations.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request an opinion from 
the same VA examiner who conducted the 
July 2008 examination, regarding the 
presence and extent of any residuals of 
the veteran's service-connected bilateral 
clavicle fractures.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must provide 
supporting clinical evidence and rationale 
for the opinion that the service-connected 
right and left clavicle fractures did not 
cause the bilateral shoulder degenerative 
arthritis.  Additionally, the examiner 
must provide opinions supported by 
clinical evidence and rationale regarding 
the following questions:  

a) are any of the veteran's current 
bilateral shoulder complaints or 
symptomatology, to include limitation of 
motion, pain, and other functional 
limitations, caused by the service-
connected right and left clavicle 
fractures, and 

b) are there any manifestations of the 
veteran's service-connected right and left 
clavicle fractures?  

The examiner must specifically address the 
October 2006 VA examination and the 
November 2007 private physician letter.  
If the examiner determines that a new 
examination is required, or the same 
examiner is not available, a new 
comprehensive examination must be 
conducted.  

If an additional examination is conducted, 
the claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further studies deemed 
relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings, in detail.  

The examiner must conduct range of motion 
studies on the shoulders, to specifically 
include forward flexion, abduction, 
external rotation, and internal rotation.  
The examiner must first record the range 
of motion observed on clinical evaluation, 
in terms of degrees.  If there is clinical 
evidence of pain on motion, the orthopedic 
examiner must indicate the degree of 
motion at which such pain begins.  The 
same range of motion studies must then be 
repeated after at least 10 repetitions and 
after weight-bearing exertion.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner must 
render an opinion as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, lack of coordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence or 
absence of muscle atrophy and/or the 
presence or absence of changes in the skin 
indicative of disuse due to the service-
connected right and left clavicle 
fractures.  The examiner must also report 
any neurological findings due to the 
veteran's service-connected right and left 
clavicle disorders.  As to all information 
requested below, a complete rationale for 
all opinions must be provided, and the 
report prepared must be typed.  The 
examiner must provide opinions supported 
by clinical evidence and rationale 
regarding the following questions:  

a) did the service-connected right and 
left clavicle fractures cause the 
bilateral shoulder degenerative arthritis; 

b) are any of the veteran's current 
bilateral shoulder complaints and 
symptomatology, to include limitation of 
motion, pain, and other functional 
limitations, caused by the service-
connected right and left clavicle 
fractures; and,

c) are there any manifestations of the 
veteran's service-connected right and left 
clavicle fractures?

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

